 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdams Concrete Products CompanyandNorth Caroli-na Laborers'DistrictCouncil,AffiliatedWithLaborers'InternationalUnion of North America,AFL-CIO. Case 11-CA-4209December11, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSUpon a charge filed on April 16, 1970, and onamendment thereto filed on August 3, 1970, by NorthCarolina Laborers' District Council, affiliated withLaborers' InternationalUnion of North America,AFL-CIO, herein called the Union, and duly servedon Adams Concrete Products Company, herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Acting RegionalDirector for Region 11, issued a complaint on July 30,1970, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1) and (5) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 6, 1970,following a Board election in Case 11-RC-2987, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;1 and that, commencingon or about March 9, 1970, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnAugust 11, 1970, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegationsin the complaint, and requesting that thecomplaint be dismissed in its entirety.On August 27, 1970, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment and a brief in support of themotion contending that the Respondent's answerraises no issue litigable in the instant unfair laborpractice proceeding. Subsequently, on September 4,1970, the Board issued an order transferring theproceeding to the Board and a Notice to Show Causewhy the General Counsel's Motion for Summary,Official notice is taken of the record in the representation proceeding,Case I I-RC-2987,as the term"record"isdefined in Secs.102.68 and102.69(f)of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems,Inc,166NLRB 938,enfd 388 F 2d683 (C A 4,1968);Golden Age BeverageCo,167 NLRB 151,Intertype Co. v Penello,Judgment should not be granted. Respondent there-after fileda Responseto Notice to Show Cause.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itspowers in connection with thiscaseto a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentCounsel for the General Counsel contends that allissues in dispute were decided by the Board in therepresentationcaseand that he is therefore entitled tosummary judgment as a matter of law.The basic position of the Respondent in itsResponse to Notice to Show Cause is that the Board'scertification of theUnion was improper and wasbased upon a denial of due process in that theRespondent was denied a hearing on its objections tothe conduct of the election in the representationhearingwhich resulted in the certification. TheRespondent urged in its objections that allegedmisrepresentations and rumors circulated by employ-ees or union agents prior to the election, as well asactivities of certain supervisors allegedly assisting theUnion, affected the results of the election and raisedmaterial factualissueswarranting a hearing. In hisSupplemental Decision and Certification of Repre-sentative ofMarch 6, 1970, the Regional Directorconsidered and overruled the objections, finding thatthey did not raise substantial and material issues. TheRespondent renewed its contentions in its Request forReview to the Board and again requested a hearing onits objections. After full consideration, the Board onJuly 2, 1970, denied the request as raising no issuewarranting review or a hearing.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a Respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have been raisedin a prior representation proceeding.2All issues raised by the Respondent in this proceed-ingwere or could have been raised in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We therefore269 F Supp. 573 (D C. Va., 1967);Follett Corp.,164 NLRB 378, enfd 397F 2d 91 (C A. 7, 1968),Sec. 9(d) of the NLRA2 SeePittsburghPlateGlassCo v N.LR B,313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs102 67(f) and 102.69(c).187 NLRB No. 19 ADAMS CONCRETE PRODUCTS CO.find that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.3We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a corporation duly organized underand existing by virtue of the laws of the State of NorthCarolina, maintains offices and places of business inthe cities of Durham, Fuguay-Varina, Fayetteville,Kinston, and Raleigh, North Carolina, and is, and hasbeen at all times material herein, engaged in themanufacture of concrete products and cast stone.During the course and conduct of its businessoperations during the past 12 months, a representativeperiod, Respondent purchased raw materials valuedin excessof $50,000 directly from points outside theState of North Carolina.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that itwilleffectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDNorth Carolina Laborers' District Council, affiliat-ed with Laborers' International Union of NorthAmerica, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.III.UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tuteaunitappropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All productionand maintenanceemployeesa In its answer to the complaint,the Respondent denies that the Unionisa labor organization,that the unit is appropriate for purposes ofcollective bargaining,and that the Union represents a majority of theemployees in the appropriate unit. All of these issues were raised anddetermined in the representation proceeding in Case I1-RC-2987, and,accordingly,they are not subject for litigation in the instant unfair laborpractice proceeding.The Respondent's answer also denies the allegationsof the complaint pertaining to the Union's requests and the Respondent'srefusals to bargain,except that its answer admits the receipt by theRespondent of an undated letter from the Union requesting bargaining ona specified date. Attached to the General Counsel's Motion for SummaryJudgment,as Exhibits F, G, and H,are three letters which purport to berequests made by the Union for bargaining,one of which is an undated149includingtruckdriversand plant clericals at theEmployer's North Carolinaplantslocated in thecitiesofDurham, Fuguay-Varina, Fayetteville,Kinstonand Raleigh,and excluding all officeclericalemployees,guards and supervisors asdefined inthe Act.2.The certificationOn December 4 and 5, 1969, a majority of theemployees of Respondentin said unit,in a secretballot election conducted under the supervision of theRegionalDirector for Region 11, designated andselected the Union as their representative for thepurpose of collective bargaining with the Respondent.The Respondent filed timely Objections to ConductAffecting theResultsof the Election with theRegional Director, and thereafter, on March 6, 1970,the Regional Director issued his Supplemental Deci-sion and Certification of Representative finding theobjections did not raise substantial and materialissues.The Respondent filed a Request for Reviewwith the Board. On July 2, 1970, this request wasdenied in that it raised no substantialissueswarrant-ing review or a hearing. The Union was certified as thecollective-bargaining representative of the employeesin said unit on March 6, 1970, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about March 9, 1970, and morerecently July 7, 1970, and continuing to date, theUnion has requested the Respondent to bargaincollectively with it as the exclusive collective-bargain-ing representative of all the employees in the above-described unit. Commencing on or about April 10,1970, and continuingat all timesthereafter to date,the Respondent has refused, and continues to refuse,to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that the Respondent has, sinceMarch 19, 1970, and at all times thereafter, refused tobargain collectively with the Union as the exclusiveletter requesting a meeting for purposes of bargaining on the specified dateofApril 27,1970. In its Responseto the Notice to Show Cause, theRespondent neither alludes to nor seeks to controvert the three requests forbargaining which are attached to the Motion forSummary Judgment.Thus, the truthof the factual allegations of the complaint is eitherexpresslyadmittedby theRespondent in its answer to the complaint orstands admittedby virtueof the uncontroverted factual averments in theGeneralCounsel'smotion.TheMayDepartment StoresCompany,186NLRB No. 17, andCarlSimpsonBuick,Inc.,161NLRB 1389.Accordingly,we agree with the General Counsel that the Respondent hasraised no issues litigable in the unfair labor practice proceeding before us,and that all of the allegations of the complaint are deemed to be admittedas true. 150DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative of the employees in the appropriateunit,and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of theAct.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) and (5) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Adams Concrete Products Company is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.NorthCarolina Laborers'DistrictCouncil,affiliatedwith Laborers' InternationalUnion ofNorth America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.The following employees of the Respondentconstitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employeesincluding truckdrivers and plant clericals at theEmployer's North Carolina plants located in thecitiesofDurham, Fuguay-Varina, Fayetteville,Kinston and Raleigh, and excluding all officeclericalemployees, guards and supervisors asdefined in the Act.4.SinceMarch 6, 1970, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about March 9, 1970, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hadengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board hereby orders that Respondent,Adams Concrete ProductsCompany, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay,wages, hours, and other terms and conditionsof employmentwith NorthCarolina Laborers' Dis-trictCouncil,affiliated with Laborers'InternationalUnionof North America,AFL-CIO,as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All productionand maintenance employeesincluding truckdrivers and plant clericals at theEmployer'sNorth Carolina plants located in thecitiesofDurham,Fuguay-Varina,Fayetteville,Kinston and Raleigh, and excluding all officeclericalemployees,guards and supervisors asdefined inthe Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed them in Section7 of the Act.2.Take thefollowing affirmative action which theBoard finds will effectuate the policiesof the Act: ADAMS CONCRETE PRODUCTS CO.(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its North Carolina plants located in thecities of Durham, Fuguay-Varina, Fayetteville, Kin-ston,and Raleigh copies of the attached noticemarked "Appendix." 4 Copies of said notice, on formsprovided by the Regional Director for Region 11,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediately uponreceipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 11, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "POSTEDBY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTEDPURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDEROF THE NATIONAL LABOR RELATIONS BOARD "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe will not refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with NorthCarolinaLaborers'DistrictCouncil, affiliatedwith Laborers' InternationalUnion of North151America, AFL-CIO, as the exclusive representa-tiveof the employees in the bargaining unitdescribed below.We will not in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.We will, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All production and maintenance employ-ees including truckdrivers and plant clericalsat the Employer's North Carolina plantslocated in the cities of Durham, Fuguay-Varina, Fayetteville,Kinston and Raleigh,and excluding all office clerical employees,guards and supervisors as defined in the Act.DatedByADAMS CONCRETEPRODUCTSCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1624Wachovia Building, 301 North MainStreet,Winston-Salem, North Carolina 27101, Tele-phone 919-723-2300.